Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-20085-CR-COOKE

   UNITED STATES OF AMERICA,

                 Plaintiff,

   vs.

   GEORGE FERRER SANCHEZ,

              Defendant.
   _______________________________/

   DEFENDANT’S MOTION TO DISMISS THE GOVERNMENT’S RESTITUTION
         CLAIMS, AND INCORPORATED MEMORANDUM OF LAW

          Defendant, George Sanchez, through undersigned counsel, hereby moves this Court

   to dismiss the government’s two restitution claims set forth in its Restitution Memorandum

   (DE106), and states:

          1.     Summary of the Argument.

          The government’s restitution claims fail for at least three reasons.

          First, the Indictment charged Sanchez with conspiracy to conduct a financial

   transaction “designed . . . to conceal the nature . . . of the proceeds of specified unlawful

   activity.” DE12:3 (citing 18 U.S.C. § 1956(a)(1)(B)). The government seeks restitution for

   harm to two individuals. But the caselaw makes clear that the “victim” of such a money

   laundering offense is not an individual person, but society at large, because an “unlawful

   monetary transaction harms society by impeding law enforcement’s efforts to track ill-gotten

   gains.” United States v. Martin, 320 F.3d 1223 1227 (11th Cir. 2003) (citation omitted).

   Consequently, an individual person does not qualify as a “victim” of a money laundering


                                                1
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 2 of 17



   offense for purposes of restitution. Jordan v. Dep’t of Justice, 173 F. Supp. 3d 44, 56 (S.D.

   N.Y.) (noting a district court’s decision “refusing to accord victim status for money

   laundering under the Mandatory Victims’ Rights Act because ‘society at large is generally

   considered to be the victim of this offense’”) (citing United States v. Crum, No. 1:05 CR 65,

   2006 WL 4102280, at *2 n. 2 (S.D. Ohio Apr. 13, 2006)).

          Second, the restitution statute limits recovery to persons “directly harmed” by a

   conspiracy. 18 U.S.C. § 3663A(a)(2) (“the term ‘victim’ means . . . in the case of an offense

   that involves as an element a scheme, conspiracy, or pattern of criminal conduct, any person

   directly harmed by the defendant’s criminal conduct in the course of the scheme, conspiracy,

   or pattern.”) (emphasis added). Here, the loss amount calculation of the PSI does not even

   mention the losses of Victim 1 or Victim 2 for which the government seeks restitution. See

   PSI ¶ 18. Neither Victim 1 nor Victim 2 were “directly harmed” by the money laundering

   conspiracy.

          Third, money laundering is not an “offense against property.” The term “offense

   against property” in § 3663A refers to “traditional common-law crimes.” United States v.

   Collins, 854 F.3d 1324, 1332 (11th Cir. 2017) (citation omitted).       The federal money

   laundering statute, enacted in 1986, is a “new offense.” Whitfield v. United States, 543 U.S.

   209, 212, 216 (2005). It is not a traditional common law crime.

          Moreover, a money laundering conspiracy is an agreement to commit a “financial

   transaction” involving “the proceeds of some of form of unlawful activity.” 18 U.S.C. §

   1956(a)(1). Money laundering thus involves a financial transaction in the proceeds of a

   “completed criminal offense.” United States v. Nolan, 223 F.3d 1311, 1315 (11th Cir. 2000)

   (emphasis added). By definition, therefore, when a money laundering transaction occurs,


                                                2
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 3 of 17



   the offense against property that generated illicit “proceeds” has already been completed.

   Money laundering is a subsequent “movement of funds.” See 18 U.S.C. § 1956(c)(3)

   (defining the term “financial transaction”). It is not an offense against property.

          Accordingly, the government’s restitution claims should be dismissed.

          2.     Background.

          The three-count Indictment charged Sanchez with conspiracy to commit extortion in

   violation of 18 U.S.C. § 1951(a) (Count 1), conspiracy to encourage and induce aliens to

   enter the United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(2) (Count 2), and

   conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h) (Count 3).

   DE12. Sanchez entered into a plea agreement, in which he agreed to plead guilty to Count

   3 (conspiracy to commit money laundering), and the government agreed to dismiss Counts

   1 and 2. DE30:1. Aside from Sanchez’ agreement to waive “all rights . . . to appeal any

   sentence imposed, including any restitution order,” this plea agreement did not address

   restitution. DE30:5.

          Sanchez signed a factual proffer. DE31. This factual proffer stated that Sanchez was

   a member of “an alien smuggling conspiracy.” DE31:1. The proffer further stipulated that

   Sanchez and others “conspired to launder funds through the American banking system to

   promote and further their alien smuggling conspiracy.” DE31:1. The proffer stipulated that

   “the unlawful activity underlying the money laundering conspiracy charged in Count 3 was

   alien smuggling.” DE31:1.

          The proffer also stipulated that on or about October 13, 2013, Sanchez conspired to

   smuggle “Migrant #1 and Migrant #2 from Cuba to the United States.” DE31:2. The proffer

                                                 3
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 4 of 17



   further stipulated that Sanchez and his associates conspired to “launder proceeds from the

   smuggling of Migrant #1 and Migrant #2,” through a number of specified checks, on

   September 5, 2014, September 26, 2014, October 14, 2014, December 17, 2014, January 5,

   2014, January 8, 2015, January 19, 2015, January 29, 2015 and January 30, 2015. DE31:2-5.

          At Sanchez’ plea colloquy, the prosecutor read the factual proffer into the record, and

   Sanchez agreed with the facts it stated. DE68:15. Sanchez pled guilty to Count 3, and this

   Court accepted his plea of guilty. DE68:15-16. Counts 1 and 2 were dismissed. DE68:7;

   DE56:1.

          Prior to sentencing, the Probation Office prepared (and then revised) a Presentence

   Investigation Report (PSI). The revised PSI calculated a base offense level of 26 under the

   Federal Sentencing Guidelines governing the offense of money laundering, based on its

   finding that “[t]he value of the laundered funds for which the defendant is responsible is

   $5,400,000.” PSI ¶ 24 (citing U.S.S.G. §§ 2S1.1(a)(2), 2B1.1(b)(10 and 2B1.1(b)(1)(J)).

   The revised PSI held Sanchez accountable for a total loss amount of $5,400,000, based, in

   part, on his 20% share of Migrant#2’s contract with a Major League Baseball Franchise. PSI

   ¶ 18. The revised PSI calculated a Guideline range of 108-135 months. PSI ¶ 83.

          The government objected to the PSI, arguing that the Guidelines calculations should

   take account of the money laundering Guidelines’ cross-reference to enhancements under the

   alien smuggling Guidelines for an offense involving (1) smuggling of more than 100 aliens,

   (2) discharge of a firearm, and (3) foreseeable death. DE38:2. Based on these proposed

   enhancements, the government recommended a Guideline sentence of 240 months. DE38:3

   (citing U.S.S.G. § 2S1.1(a)(1)).

                                                 4
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 5 of 17



         At sentencing, this Court overruled the government’s objection, agreeing with the

   probation office that the information regarding the underlying alien smuggling offense was

   “impossible or impractical to determine,” and that the § 2S1.1(a)(1) cross-reference was

   therefore inapplicable. DE69:12. This Court therefore calculated the advisory Guideline

   range based on the money laundering Guidelines. DE69:12. This Court, inter alia, overruled

   the defendant’s objection to a two-level enhancement for “sophisticated laundering.”

   DE69:17. In so ruling, this Court stated:

                I agree that Paragraph 26 applies in this case, that the defendant
                used sophisticated means in order to launder the money in this
                matter to prevent, obviously, law enforcement to be easily able
                to trace the money from his scheme back to him.

   DE69:17 (emphasis added). This Court calculated an advisory Guideline range of 108-135

   months, and imposed a sentence of 108 months. DE69:22; 34.

         This Court set a restitution hearing for a time to be determined later. DE69:37.

         The government thereafter filed a Restitution Memorandum, which identified “two

   victims of Sanchez’ efforts to use violence as a means of developing capital for the alien

   smuggling and money laundering schemes.” DE106:2.

         The government identified the first victim as the “Estate of Victim 1.” According to

   the government, Victim 1 was a representative of Mexican Criminal Organizations who

   collected taxes from smugglers operating in the Cancun region. DE106:2. Sanchez

   “vehemently resisted paying [these organizations] and rejected their oversight.” DE106:2.

   Victim 1 was shot during a kidnapping effort in November 2009. DE106:2. Subsequently,

   the family of Victim 1 was extorted by Sanchez and his associates for over $500,000 in


                                                5
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 6 of 17



   exchange for his release. DE106:1-2. Despite his family transmitting a ransom payment,

   Victim 1 was never heard from again and is presumed to be deceased. DE106:3.

          According to the government, Victim 2 was kidnapped in Cancun, Mexico by

   associates recruited by Sanchez. DE106:3. Victim 2 was “extorted out of $700,000.”

   DE106:3. The government alleged that Sanchez “utilized the kidnapping to generate capital

   for his overarching alien smuggling scheme.” DE106:3. The government further alleged that

   Victim 2 incurred roughly $70,000 worth of medical bills due to physical abuse suffered

   during the extortion. DE106:3.

          The government stated that this Court could order restitution under the Mandatory

   Victims Restitution Act. DE106:3 (citing 18 U.S.C. § 3663A). The government noted that

   the harm caused to Victims 1 and 2 resulted from the “specific conduct underlying the

   offense of conviction.” DE106:3 (citing United States v. Ledesma, 60 F.3d 750, 751 (11th

   Cir. 1995)). The government stated that “Victim 1 was killed because his activities were

   contrary to Sanchez’ scheme [and] Victim 2 was captured and extorted as part of Sanchez’s

   efforts to raise capital for the overarching scheme.” DE106:4. The government concluded

   that “each claim is properly tied to the money laundering scheme and provides a basis for the

   sought-after awards.” DE106:4.

          On June 30, 2020, this Court set a restitution hearing for September 23, 2020. DE117.

          3.     The government’s restitution claims should be dismissed.

          The government’s restitution claim relies on 18 U.S.C. 3663A(c)(1), a statute that

   mandates restitution in certain sentencing proceedings.       DE106:3.     The government

   specifically relies on the subsection of this statute which mandates restitution for “any

                                                6
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 7 of 17



   offense that is . . . an offense against property under this title . . . including any offense

   committed by fraud or deceit . . . in which an identifiable victim or victims has suffered a

   physical injury or pecuniary loss.” DE106:3 (citing 18 U.S.C. § 3663A(c)(1) (emphasis

   added). The government also relied on the statutory definition of a “victim.” DE106:3.

   This subsection provides:

                 the term ‘victim’ means a person directly and proximately
                 harmed as a result of the commission of an offense for which
                 restitution may be ordered, including, in the case of an offense
                 that involves as an element a scheme, conspiracy, or pattern of
                 criminal activity, any person directly harmed by the defendant’s
                 criminal conduct in the course of the scheme, conspiracy, or
                 pattern.

   18 U.S.C. § 3663A(a)(2) (emphasis added).

                 a.     Neither Victim 1 nor Victim 2 qualify as a “victim”
                        for restitution purposes, because society, not an
                        individual person, is the victim of a money laundering
                        offense.

          The offense of conviction in this case was conspiracy to commit money laundering.

   DE56. The caselaw provides that, generally, the victim of a money laundering conspiracy

   designed to conceal the nature of the proceeds of unlawful activity is not an individual

   person, but society at large, because the “unlawful monetary transaction harms society by

   impeding law enforcement’s efforts to track ill-gotten gains.” United States v. Martin, 320

   F.3d 1223, 1227 (11th Cir. 2003) (citation omitted). “[T]he harm from such a transaction

   does not generally fall upon an individual, but falls upon society in general.” Id. (citation




                                                 7
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 8 of 17



   omitted).1

          At Sanchez’ sentencing, this Court echoed the caselaw’s view regarding the impact

   of money laundering; as it imposed a sentence enhancement for sophisticated money

   laundering, this Court stated: “I agree that Paragraph 26 applies in this case, that the

   defendant used sophisticated means in order to launder the money in this matter to prevent,

   obviously, law enforcement to be easily able to trace the money from his scheme back to

   him.” DE69:17.

          Moreover, the money laundering statute criminalizes financial transactions designed

   either (1) to “promote the carrying on of specified unlawful activity,” or (2) “to conceal or

   disguise the nature, the location, the source, the ownership, or the control of the proceeds

   of specified unlawful activity.” 18 U.S.C. §§ 1956(a)(1)(A)(i) & (a)(1)(B)(i) (emphasis

   added). Here, the Indictment charged only a conspiracy to commit money laundering in

   violation of § (a)(1)(B) designed to “conceal.”      DE12 (alleging money laundering “to

   conceal and disguise . . . and to avoid a transaction reporting requirement under State or

   Federal law, in violation of Title 18, United States Code, Section 1956(a)(1)(B).”). It “makes

          1
              Accord United States v. Acuna, 313 Fed. Appx. 283, 299 (11th Cir. 2009)
   (unpublished) (citing Martin); United States v. Aptt, 354 F.3d 1269, 1276 (8th Cir. 2004) (“the
   ‘victim’ of fraud-related money laundering was not the particular victim of the fraud, but
   rather ‘society in general.’”) (citation omitted); United States v. Napoli, 179 F.3d 1, 7-8 (2d
   Cir. 1999) (whereas fraud victims “are those persons who have lost money or property as a
   direct result of the fraud . . . [t]he victim of money laundering is, by contrast, ordinarily
   society at large.”) (citation omitted); see id. (“money laundering is a ‘victimless crime’ that
   harms society in general”) (quoting United States v. Lopez, 104 F.3d 1149, 1150 (9th Cir.
   1997)); United States v. Braxtonbrown, 278 F.3d 1348, 1355 (D.C. Cir. 2002) (noting that
   the money laundering Guideline “measures the harm to society that the money laundering
   causes to law enforcement’s efforts to detect the use and production of ill-gotten gains.”)
   (citation omitted).

                                                 8
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 9 of 17



   sense” to consider society as the victim of concealment money-laundering because:

                 [c]oncealment laundering follows a crime and by itself has no
                 identifiable victim. Moreover, unpenalized use of a
                 sophisticated and complex system of financial institutions to
                 disguise and transfer funds derived from criminal activity would
                 provide a general incentive to engage in the whole universe of
                 crimes involving monetary gain. It is therefore fair to say that
                 the victim of concealment money-laundering is society at large.

   249 F.3d 106, 111 (2d Cir. 2000) (Winter, J., concurring).

          Thus, neither Victim 1 nor Victim 2 qualify under the definition of a “victim” in §

   3663A(a)(2), because the victim of concealment money laundering is not a person, but

   society at large. Jordan v. Dep’t of Justice, 173 F. Supp. 3d 44, 56 (S.D. N.Y.) (noting a

   district court’s decision “refusing to accord victim status for money laundering under the

   Mandatory Victims’ Rights Act because ‘society at large is generally considered to be the

   victim of this offense’”) (citing United States v. Crum, No. 1:05 CR 65, 2006 WL 4102280,

   at *2 n. 2 (S.D. Ohio Apr. 13, 2006)).

                 b.     Money laundering did not proximately cause
                        harm to Victim 1 or Victim 2.

          Sanchez was convicted of conspiracy to commit money laundering. DE68. The

   MVRA’s restitution standard is arguably more demanding for conspiracy offenses than for

   substantive offenses. A victim of a conspiracy is defined as a person “directly harmed,”

   whereas with regard to substantive offenses, a victim is defined as a “person directly and

   proximately harmed” as the result of an offense. 18 U.S.C. § 3663A(a)(2); United States v.

   Hasson, 333 F.3d 1264, 1275 (11th Cir. 2003) (citing 18 U.S.C. § 3663A(a)(2)). For

   substantive offenses, the use of the term “proximately,” in addition to “directly,” indicates


                                                9
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 10 of 17



   that restitution encompasses not just direct harms but also foreseeable ones. See Paroline

   v. United States, 572 U.S. 434, 445 (2014) (“Proximate cause is often explicated in terms of

   foreseeability.”).

          By contrast, a “direct relation” between injurious conduct and an injury does not

   necessarily extend to “any foreseeable result.” See Bank of Am. Corp. v. City of Miami,

   __U.S. __, 137 S.Ct. 1296, 1306 (2017) (cities, to prove injury from banks’ predatory

   practices against African-American neighborhoods, had to show more than “foreseeable

   result,” but “some direct relations between the injury asserted and the injurious conduct

   alleged”).

          In any event, whether harm is directly or proximately caused, “[t]he defendant’s

   conduct need not be the sole cause of the loss, but it cannot be too attenuated (either factually

   or temporally).” United States v. Collins, 854 F.3d 1324, 1336 (11th Cir. 2017) (citations and

   brackets omitted); In re Local # 46 Metallic Lathers Union, 568 F.3d 81, 85 (2d Cir. 2009)

   (per curiam) (union not a victim of an employer’s money laundering on account of the

   employer’s avoidance of payment of union dues, because the money laundering scheme was

   complete when the defendant received the cash, and what he intended to do (or did) with it

   after that moment was irrelevant to the crime of conviction).

          Here, the government, which bears the burden of proof to establish entitlement to

   restitution, Hasson, 333 F.3d at 1278, fails to show that either victim was harmed by

   Sanchez’ money laundering conspiracy.

          For the Estate of Victim 1, the government seeks restitution of over $500,000, based

   on a ransom payment after the kidnapping of Victim 1 in November 2009. DE106:2-3.

                                                  10
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 11 of 17



          With regard to Victim 2, the government claims that Victim 2’s family was “extorted

   out of $700,000,” and that Victim 2 incurred roughly $70,000 worth of medical bills as a

   result of this extortion. DE106:3. These harms resulted from a July 2010 kidnapping.

   DE106:3.

          But the factual proffer that accompanied Sanchez’ guilty plea refers to alien

   smuggling involving Migrant #1 and Migrant #2 in October 2013. DE106:2. The financial

   transactions listed in the factual proffer refer to checks drawn in September 2014 to January

   2015. DE106:2-4. Contrary to the government’s claim that the harms to Victims 1 and 2

   “resulted from the specific conduct underlying the offense of conviction,” DE106:4, it is

   clear that these harms are unrelated to the money laundering conspiracy to which Sanchez

   pled guilty. The money laundering transactions took place years after the two kidnappings.

   These transactions involved checks of $10,000 or less, and did not add up to anything close

   to $500,000. Tellingly, the PSI did not mention the ransom payments for Victims 1 and 2

   in its calculation of the amount of funds involved in the money laundering. See PSI ¶ 18.

          The government claims that Sanchez “is accused of participating in violent acts that

   advanced his scheme to generate alien smuggling proceeds to be laundered in the course of

   the conspiracy charged in this prosecution.” DE106:4. But (no doubt because money

   laundering is not a violent offense), the factual proffer does not mention any “violent acts.”

   See DE31. Moreover, at sentencing, this Court rejected the government’s request to consider

   the alien smuggling Guidelines, agreeing with the probation office that the information

   regarding the underlying alien smuggling offense was “impossible or impractical to

   determine.” DE69:12.

                                                11
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 12 of 17



          The government claims that “Victim 1 was killed because his activities were contrary

   to Sanchez’s scheme [and] Victim 2 was captured and extorted as part of Sanchez’ efforts

   to raise capital for the overarching scheme.” DE106:4. These factual claims might have had

   some traction in a case where a defendant pled guilty to a money laundering conspiracy to

   “promote the carrying on of specified unlawful activity.” See 18 U.S.C. § 1956(a)(1)(A)(i)

   (emphasis added). But Sanchez was charged with conspiracy to launder money to “conceal”

   the nature of the proceeds. See DE12:3. Thus, there is no connection between the conspiracy

   to conceal to which Sanchez pled guilty and the extortion payments used to “raise capital for

   the overarching scheme.” In any event, the government does not allege that the funds

   extorted from the families of Victim 1 and Victim 2 in 2009 and 2010 were involved in the

   money laundering transactions to which he pled guilty – transactions which occurred in 2014

   and 2015. Nor could such an allegation withstand analysis.

                 c.     Money laundering is not an offense “against
                        property.”

          In its restitution claim, the government relies on 18 U.S.C. § 3663A(c)(1), which

   mandates restitution for “an offense against property . . . including any offense committed

   by fraud or deceit.” DE106:3 (emphasis added). In United States v. Collins, 854 F.3d 1324,

   1329-35 (11th Cir. 2017), the Eleventh Circuit analyzed at length the meaning of the term

   “offense against property” in this restitution statute. Notably, for present purposes, Collins

   determined that the term “offense against property” was borrowed from the common-law,

   and referred to “traditional common-law crimes.” 854 F.3d at 1332 (quoting California v.

   Minjares, 443 U.S. 916, 927 (1979) (Rehnquist, J., dissenting)). Collins noted that when


                                                12
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 13 of 17



   Congress borrows a common-law term “the general practice is to give that term its common-

   law meaning.” Id. (citations omitted). “At common law, offenses or crimes against property

   referred to a specific set of criminal conduct: ‘larceny, embezzlement, cheating, cheating by

   false pretenses, robbery, receiving stolen goods, malicious mischief, forgery, and uttering

   forged instruments.’” Id. (quoting Black’s Law Dictionary 1251 (10th ed. 2014)). Collins

   added that the clause “‘including those committed by fraud or deceit’ [did] not broaden the

   meaning of ‘offense against property,’” because the word “including referred to a “subset”

   of offenses against property, and not an “independent,” separate offense. Id. (citation

   omitted).

          Collins went on to hold that restitution could be ordered for a victim of a conspiracy

   to accept gratuities in connection with a bank transaction, in violation of 18 U.S.C. §§ 215

   & 371. Collins reasoned that the defendant’s conduct “corruptly facilitated” taking money

   from a Wells Fargo bank account – money that “belonged to Wells Fargo.” Id at 1335.

   Collins therefore affirmed the district court’s order of restitution to Wells Fargo.

          Admittedly, Collins “decline[d] to apply [a] categorical approach to determine

   whether a conviction qualifies as an ‘offense against property.’” Id. at 1334. Instead, Collins

   “focused on the conduct underlying the offense of conviction.” Id. at 1334-35. In Section

   3(b) of this Memorandum, supra, Sanchez addressed why his conduct underlying his offense

   of conviction does not qualify for restitution for Victims 1 and 2. This factual analysis,

   however, may be unnecessary, because concealment money laundering simply cannot qualify

   as an “offense against property.”

          First, money laundering does not meet the definition of an “offense against property”

                                                 13
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 14 of 17



   because it is not a traditional common law crime. Collins, 854 F.3d at 1332 (citation

   omitted). When Congress enacted the offense of conspiracy money laundering statute, in

   1986, it created a “new offense.” Whitfield v. United States, 543 U.S. 209, 212, 216 (2005)

   (emphasis added) (finding that the money laundering statute, unlike 18 U.S.C. § 371,

   contained no overt act requirement).

          Second, a money laundering conspiracy is an agreement to commit a “financial

   transaction [involving] the proceeds of some of form of unlawful activity.” 18 U.S.C. §

   1956(a)(1). Money laundering thus involves a financial transaction in the proceeds of a

   “completed criminal offense.” United States v. Nolan, 223 F.3d 1311, 1315 (11th Cir. 2000)

   (emphasis added). By definition, therefore, when a money laundering transaction occurs,

   any offense against property that generated illicit “proceeds” has already been completed.

   Money laundering is a subsequent “movement of funds.” See 18 U.S.C. § 1956(c)(3)

   (defining the term “financial transaction”). This movement of funds might then enable

   criminals “to support a luxurious lifestyle,” or facilitate their access to “dirty money.” United

   States v. Santos 553 U.S. 535 (2008) (Alito, J. dissenting), superseded by statute, Fraud

   Enforcement Recovery Act of 2009. But this movement of funds is not an offense against

   property.




                                                  14
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 15 of 17



          WHEREFORE, Sanchez moves this Court to dismiss the government’s restitution

   claims.

                                                     Respectfully submitted,

                                                      s/ Timothy Cone
                                                     Timothy Cone, Esq.
                                                     Fla. Bar No. 0980986
                                                     1615 New Hampshire Avenue NW
                                                     4th fl. (North)
                                                     Washington DC 20009
                                                     Tel. (202) 862-4333
                                                     E-Mail: timcone@comcast.net


                   CERTIFICATE OF GOOD FAITH CONFERENCE
          Pursuant to Local Rules 7.1(a)(3)(B) and 88.9, I hereby certify that on July 15, 2020,

   I conferred with Ignacio Vasquez, Chief, Special Prosecutions Section-Violent Crime

   Coordinator, about the relief sought in this motion. Counsel for both parties agreed that

   given their scheduled leave this summer, it was appropriate for movant to go ahead and file

   his motion, and for the government to state any opposition in a response.


                                                     s/ Timothy Cone
                                                     Timothy Cone, Esq.




                                                15
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 16 of 17



                              CERTIFICATE OF SERVICE
         I HEREBY certify that on July 20, 2020, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF and thereby served counsel of record.
                                                   s/ Timothy Cone
                                                   Timothy Cone, Esq.




                                              16
Case 1:19-cr-20085-MGC Document 120 Entered on FLSD Docket 07/20/2020 Page 17 of 17



                                       SERVICE LIST

                                 United States District Court
                                 Southern District of Florida

                            United States v. George Ferrer Sanchez
                               Case No. 19-20085-CR-COOKE

   Timothy Cone                                   Ignacio Jesus Vazquez
    Florida Bar No. 0980986                       Assistant United States Attorney
   1615 New Hampshire Avenue, NW                  99 Northeast 4th Street
   4th floor (North)                              Miami, FL 33132-2111
   Washington DC 20009                            Tel: 305-961-9318
   Tel: (202) 862-4333                            Fax: 305-536-4699
   timcone@comcast.net                            Email: ignacio.vazquez@usdoj.gov
                                                  Attorney for the Government
   Attorney for Defendant                         Service via CM/ECF
   Service via ECF




                                             17
